Citation Nr: 1221066	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  07-06 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to service connection for an eye disorder (other than pterygium/pinguecula), originally claimed as glaucoma, to include as due to exposure to an herbicide agent or as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel




INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from May 1958 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied claims for service connection for glaucoma, and an increased (compensable) rating for service-connected bilateral pterygium/pinguecula.  The Veteran requested a hearing before the Board to be held at the Central Office, but subsequently withdrew this request. 

In November 2008, the Board remanded the issues of service connection for glaucoma, and an increased (compensable) rating for service-connected bilateral pterygium/pinguecula to the Appeals Management Center (AMC) for further development.  After the AMC completed development and returned the case to the Board for adjudication, in an August 2010 Decision and Remand, the Board denied the Veteran's claim for an increased (compensable) rating for service-connected bilateral pterygium/pinguecula.  As the Board decision was final when issued, the issue of an increased (compensable) rating for service-connected bilateral pterygium/pinguecula is no longer in appellate status and is not before the Board.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1100 (2011).

In the August 2010 Decision and Remand, the Board noted that, in the November 2008 Remand, the Board requested that the AMC provide the Veteran with a VA eye examination to determine if the Veteran's claimed glaucoma was related to any in-service trauma, to include exposure to herbicides, or whether any glaucoma disorder was caused or aggravated (permanently worsened beyond the normal progress of the disorder) by the Veteran's service-connected diabetes mellitus.  The Board specifically noted that, in an April 2009 VA medical examination report, a VA examiner diagnosed diabetes mellitus without background diabetic neuropathy, dry eye syndrome, cataracts, status post bilateral blepharoplasty, myopia without astigmatism, presbyopia, pseudoexfoliation right eye without evidence of glaucoma, and age-related bilateral maculopathy.  In a July 2009 addendum to the April 2009 VA medical examination report, a different VA examiner reviewed the evidence of record and agreed that the Veteran did not have glaucoma and, therefore, that it was not related to any incident of service.  

In the August 2010 Board Decision and Remand, the Board noted that the Veteran claimed that he had an eye disorder beyond that for which he was already service connected, and that the evidence indicated that he had multiple diagnosed eye disorders; therefore, the Board found that the claim for service connection for glaucoma was to be broadened to include service connection for an eye disorder (other than pterygium/pinguecula) that was originally claimed as glaucoma.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a health disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).   As neither the April 2009 nor July 2009 VA examiners offered on an opinion as to whether any of the Veteran's eye disorders, other than glaucoma, were directly related to service, to include in-service exposure to herbicides, or were caused or aggravated by the Veteran's service-connected diabetes mellitus, the Board remanded the issue of service connection for an eye disorder (other than pterygium/pinguecula) to the AMC for further development.  

In compliance with the August 2010 Remand directives, the AMC provided the Veteran with an October 2010 VA eye examination to determine the nature and etiology of the Veteran's claimed eye disorders.  After reviewing the October 2010 VA eye examination report, the AMC determined that the October 2010 VA examiner's opinions regarding the etiologies of the Veteran's respective eye disorders were unclear in some instances.  In order to comply with the Board's August 2010 Remands, the AMC scheduled the Veteran for an additional VA eye examination, scheduled for June 2011.  The record indicates that the AMC issued a timely June 2011 notice letter to the Veteran regarding the place and date for said examination, but did not state the purpose of the examination.  Subsequently, in a June 2011 statement, the Veteran wrote that he no longer wished to pursue a claim for an eye disorder as it had been denied by the Board and that he wanted to have all VA medical examinations regarding that claim cancelled.  The record indicates that the Veteran subsequently did not appear for the scheduled June 2011 VA medical examination.  As the Veteran did not appear, the October 2010 VA examiner wrote an addendum to the October 2010 VA eye examination report.  The AMC subsequently returned the claims file to the Board for adjudication.  

Having reviewed both the October 2010 VA eye examination report and the June 2011 addendum, the Board finds that the October 2010 VA examiner did not adequately address the questions of whether the Veteran's eye disorders other than bilateral pterygium/pinguecula were caused or aggravated by the service-connected diabetes mellitus, and did not address the question of whether these disorders were related to any incident of service, to include in-service exposure to herbicides; therefore, the Board must remand for another VA eye examination to determine the natures and etiologies of the Veteran's eye disorders (other than pterygium/pinguecula).  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

Regarding the Veteran's non-appearance at the scheduled June 2011 VA eye examination, the Board notes that it is a veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).  The Board notes that the AMC scheduled the Veteran for a VA eye examination and provided timely notice to the Veteran regarding the scheduled eye examination; however, the AMC did not advise the Veteran of the purpose of the June 2011 VA eye examination, which was for examination and nexus opinions for service connection for additional eye disorders.  The Veteran's June 2011 letter, informing VA that he did not intend to appear at the June 2011 VA medical examination as his claim had already been denied by the Board (the claim denied by the Board was increased rating, not service connection), indicates that the Veteran did not understand the purpose of the June 2011 VA eye examination.  In this letter, the Veteran referenced the Board's August 2010 denial of the claim for an increased rating for bilateral pterygium/pinguecula.  In a May 2012 letter, the Veteran's representative indicated that the Veteran wished to pursue his claim for service connection for an eye disorder, other than bilateral pterygium/pinguecula, and wished to be provided with a VA medical examination regarding that claim.  

As the AMC did not inform the Veteran of the reason for the scheduled June 2011 VA eye examination prior to the examination, the Board finds that the Veteran's credible confusion over the purpose of the examination - believing the examination was for the increased rating issue that had already been finally adjudicated - constitutes good cause for his failure to appear at the June 2011 VA medical examination.  See 38 C.F.R. § 3.655.  Moreover, as the October 2010 VA eye examination report and June 2011 addendum, except for the discussion regarding dry eye syndrome, are found to be inadequate, the Board will again remand this claim in order to provide the Veteran with an additional opportunity to appear at a VA eye examination to determine the nature and etiology of his claimed eye disorders (other than bilateral pterygium/pinguecula).  See Stegall, 11 Vet. App. at 271.

The issue of service connection for an eye disorder (other than pterygium/pinguecula), originally claimed as glaucoma, to include as due to exposure to an herbicide agent or as secondary to service-connected diabetes mellitus, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Board finds that additional development is required before the issue of service connection for an eye disorder, other than pterygium/pinguecula and dry eye syndrome, is ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2011).

In an October 2010 VA eye examination report, a VA examiner indicated reviewing the claims file prior to making an examination.  During an interview, the Veteran stated that he had experienced diabetes mellitus "for years and years."  The Veteran reported having glaucoma for many hears and that he had undergone a bilateral blepharoplasty approximately two years prior to the examination.  After an eye examination, the VA examiner diagnosed exfoliative glaucoma of the right eye, bilateral cataracts, bilateral dermatochalasis, and bilateral subjective dry eye syndrome.  The VA examiner specifically noted that the Veteran did not have diabetic retinopathy.

When asked to offer an opinion about the etiology of the Veteran's diagnosed bilateral dry eye syndrome, the October 2010 VA examiner wrote that the Veteran was 74 years-old at the time of examination and that dry eye syndrome was a common condition seen in the elderly.  The VA examiner noted that dry eye syndrome could be aggravated by the use of the same ophthalmic drops currently used by the Veteran; however, the VA examiner noted that the Veteran used drops in his right eye only and that the dry eye symptomatology affected both of the Veteran's eyes.  Having reviewed the evidence, the VA examiner concluded that the Veteran's bilateral dry eye syndrome was at least as likely as not related to the Veteran's history of herbicide exposure or service-connected diabetes mellitus. 

When asked to offer an opinion about the etiology of the Veteran's diagnosed cataracts, the October 2010 VA examiner wrote that the cataracts were at least as likely as not related to the Veteran's service-connected diabetes mellitus.  In explaining this conclusion, the VA examiner stated that the Veteran currently did not have diabetic retinopathy, and, based on the Veteran's age, the Veteran had normal changes to his lens, consistent with his age, and not related to diabetic retinopathy.

When asked to offer an opinion about the Veteran's status post bilateral blepharoplasty, the October 2010 VA examiner wrote that the Veteran showed marked bilateral dermatochalasis.  The VA examiner stated that it was at least as likely as not that the Veteran's current dermatochalasis was related to the service-connected diabetes mellitus.

When asked to offer an opinion regarding the etiology of the Veteran's s pseudoexfoliation of the right eye, the October 2010 VA examiner wrote that the Veteran had been diagnosed with exfoliative glaucoma of the right eye.  The VA examiner stated that it was at least as likely as not that the Veteran's current exfoliative disorder of the right eye was related to his service-connected diabetes mellitus.  The VA examiner stated that pseudoexfoliative syndrome was caused by a "protein similar to @@@" and was deposited on the anterior and posterior segments of the eye, causing an increase in intraocular pressure.  The VA examiner indicated that such findings were noted in patients without diabetes mellitus; therefore, the VA examiner stated that pseudoexfoliation of the left eye was not a diabetes mellitus-isolated disease, and it was at least as likely as not that the Veteran's current exfoliative disease was related to diabetes mellitus.   

In a June 2011 addendum to the October 2010 VA eye examination report, the VA examiner indicated that he had been asked to provide another VA eye examination, but that the Veteran had not appeared; therefore, the VA examiner indicated that he would review the opinions noted in the October 2010 VA eye examination report.

Regarding the etiology of the Veteran's bilateral dry eye syndrome, the October 2010 VA examiner provided the same opinion and the same rationale as found in the October 2010 VA medical examination report.  

Regarding the etiology of the Veteran's noted cataract disorder, the October 2010 VA examiner wrote that it was at least as likely as not that the Veteran's cataracts were related to the Veteran's service-connected diabetes mellitus.  The VA examiner, having examined the Veteran in October 2010, noted that the Veteran did not have diabetic retinopathy at that time.  The VA examiner stated that the Veteran's current levels of cataracts were commonly seen in elderly patients with normal age changes who did not have diabetic retinopathy; therefore, the Veteran's current cataract disorder was less likely than not caused by or a result of his diabetes mellitus.     

Regarding the etiology of the Veteran's status post bilateral blepharoplasty, the VA examiner wrote that the Veteran showed marked bilateral dermatochalasis.  The VA examiner stated that it was at least as likely as not that the Veteran's current dermatochalasis was related to the service-connected diabetes mellitus.

Regarding the etiology of the Veteran's s pseudoexfoliative glaucoma of the right eye, the October 2010 VA examiner wrote that it was at least as likely as not that the Veteran's current exfoliative disorder of the right eye was related to his service-connected diabetes mellitus.  The VA examiner indicated that the Veteran's pseudoexfoliative glaucoma did not have a known cause at this time; however, the VA examiner wrote that some theories showed that this was a systemic disease that manifests in the eye due to different protein synthesis and "also deposits of this material on the intraocular lens which then gets deposited in the angle of the eye," causing the pressure to rise and increasing the likelihood of glaucoma.  The VA examiner noted that this was not a condition isolated to diabetes mellitus; therefore, the VA examiner concluded that it was at least as likely as not that the Veteran's current exfoliative glaucoma was related to the service-connected diabetes mellitus.

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this instance, the Board finds that the October 2010 VA examiner's opinions regarding the etiologies of the Veteran's respective eye disorders, as recorded in both the October 2010 VA eye examination report and the June 2011 addendum, are inadequate for VA purposes.

In reviewing the October 2010 VA examiner's opinion regarding the etiology of the Veteran's bilateral dry eye syndrome, the Board notes that the VA examiner essentially stated that the Veteran's dry eye syndrome was at least as likely as not related to either in-service herbicide exposure or service-connected diabetes mellitus because dry eye syndrome was commonly found in elderly patients and the Veteran only used ophthalmic drops in his right eye.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  In this instance, the VA examiner failed to provide sound reasoning as to how the Veteran's dry eye disorder was related to either herbicide exposure or diabetes mellitus.  

In reviewing the VA examiner's opinions regarding the etiology of the Veteran's cataract disorder, the Board notes that the VA examiner stated that the Veteran's cataracts were at least as likely as not related to the Veteran's service-connected diabetes mellitus.  In explaining this opinion, the VA examiner stated that cataracts were commonly seen in elderly patients with normal age changes who did not have diabetic retinopathy.  In the June 2011 addendum, the VA examiner concluded by stating that the Veteran had normal changes to his lens, consistent with his age, not related to diabetic retinopathy.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom, 12 Vet. App. at 187.  The Board notes that the VA examiner's opinions regarding the etiology of the Veteran's cataract disorder are both confusing and contradictory.  Specifically, while the VA examiner concluded that that the Veteran's cataracts were at least as likely as not related to the Veteran's service-connected diabetes mellitus, the VA examiner appeared to provide reasoning for a finding of a lack of a relation between the cataracts and diabetes mellitus.    

Regarding the etiology of the Veteran's status post bilateral blepharoplasty, in both the October 2010 VA eye examination report and the June 2011 addendum, the October 2010 VA examiner wrote that the Veteran showed marked bilateral dermatochalasis, and stated that it was at least as likely as not that the Veteran's current dermatochalasis was related to the service-connected diabetes mellitus.  The Board notes that the VA examiner did not offer any reasoning for his finding regarding the etiology of the Veteran's dermatochalasis.  The Board notes that a bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Finally, when asked to offer an opinion regarding the etiology of the Veteran's pseudoexfoliative glaucoma, the October 2010 VA examiner stated that the Veteran's pseudoexfoliative glaucoma was at least as likely as not related to his service-connected diabetes mellitus.  In explaining this finding, in both the October 2010 VA eye examination report and the June 2011 addendum, the VA examiner stated that pseudoexfoliative glaucoma was not a condition isolated to diabetes mellitus; therefore it was at least as likely as not that the Veteran's current exfoliative glaucoma was related to the service-connected diabetes mellitus.  The Board notes that the VA examiner's reasoning and conclusion contradict each other.  See Bloom at 187.

Moreover, in both the October 2010 VA eye examination report and the June 2011 addendum, the October 2010 VA examiner did not offer any opinions as to whether it was at least as likely as not that the Veteran's diagnosed eye disorders were aggravated (permanently worsened beyond the normal progress of the disorder) by his service-connected diabetes mellitus.  See 38 C.F.R. § 3.310(a) (2011).  Also, the VA examiner did not state explicitly whether any of the eye disorders were related to any incident in service, to include in-service exposure to herbicides.  In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court stated that, once VA undertakes the effort to provide an examination when developing a service connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Therefore, the Board finds that VA must provide an adequate VA eye examination to determine the natures and etiologies of his claimed eye disorders, other than the service-connected bilateral pterygium/pinguecula.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA eye disorders examination, to be performed by a VA examiner other than the provider of the October 2010 VA eye examination, to determine the nature and etiology of his claimed eye disorders (other than pterygium/pinguecula), and to provide opinions as to each respective diagnosed eye disorder's relationship to service (including herbicides) and to a service-connected disability (diabetes mellitus).  

The examination should include uncorrected and corrected central visual acuity for distance and near, with record of the refraction.  Snellen's test type or its equivalent should be used.  Mydriatics should be routine, except when contraindicated.  Funduscopic and ophthalmologic findings should be recorded.

The examination should also include measurements of the visual field by use of the Goldmann Perimeter Chart.  The usual perimetric methods should be employed, using a standard perimeter and a 3 mm white test object. At least 16 meridians 22.5 degrees apart must be charted for each eye.  At a minimum, two recordings should be made.  The charts also should be made a part of the report of examination.

The relevant evidence in the claims file should be made available to and reviewed by the examiner.  The examiner should take special note of the April 2009 VA medical examination report, which included diagnoses of diabetes mellitus without background diabetic retinopathy, dry eye syndrome, cataracts, status post blepharoplasty both eyes, myopia without astigmatism, presbyopia, pseudoexfoliation right eye without evidence of glaucoma, and age-related maculopathy both eyes, and the October 2010 VA eye examination report and the June 2011 addendum to the October 2010 VA eye examination report.  All indicated tests should be performed and all findings should be reported. 

The VA examiner should specifically indicate whether the Veteran currently has diabetic retinopathy.  

After a review of the relevant evidence from the claims file, the VA examiner should offer the following opinions regarding the eye disorders diagnosed during the pendency of this appeal:

(i)  What in your opinion is the most likely cause of the Veteran's diagnosed bilateral dry eye syndrome?

(ii)  Is the Veteran's diagnosed bilateral dry eye syndrome at least as likely as not (50 percent probability or greater) related to an incident of the Veteran's service, including exposure to herbicides?  

(iii)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed bilateral dry eye syndrome was caused by the service-connected diabetes mellitus?

(iv)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed bilateral dry eye syndrome was aggravated (permanently worsened beyond the normal progress of the disorder) by the service-connected diabetes mellitus?

(v)  What in your opinion is the most likely cause of the Veteran's diagnosed bilateral cataract disorder?

(vi)  Is the Veteran's diagnosed bilateral cataract disorder at least as likely as not (50 percent probability or greater) related to an incident of the Veteran's service, including exposure to herbicides?  

(vii)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed bilateral cataract disorder was caused by the service-connected diabetes mellitus?

(viii)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed bilateral cataract disorder was aggravated (permanently worsened beyond the normal progress of the disorder) by the service-connected diabetes mellitus?

(ix)  Does the Veteran have a disorder related to his bilateral blepharoplasty, such as bilateral dermatochalasis?  

(x)  If the Veteran has a disorder related to his bilateral blepharoplasty, what in your opinion is the most likely cause of that disorder?

(xi)  If the Veteran has a disorder related to his bilateral blepharoplasty, is the disorder related to an incident of the Veteran's military service, including exposure to herbicides?

(xii)  If the Veteran has a disorder related to his bilateral blepharoplasty, is it at least as likely as not (50 percent probability or greater) that the aforesaid disorder was caused by the service-connected diabetes mellitus? 

(xiv)  If the Veteran has a disorder related to his bilateral blepharoplasty, is it at least as likely as not (50 percent probability or greater) that the aforesaid disorder aggravated (permanently worsened beyond the normal progress of the disorder) by the service-connected diabetes mellitus?

(xv)   Does the Veteran have a pseudoexfoliation-related disorder, such as pseudoexfoliative glaucoma?  

(xvi)  If the Veteran has a pseudoexfoliation-related disorder, what in your opinion is the most likely cause of that disorder?

(xvii)  If the Veteran has pseudoexfoliation-related disorder, is the disorder related to an incident of the Veteran's military service, including exposure to herbicides?

(xviii)  If the Veteran has a pseudoexfoliation-related disorder, is it at least as likely as not (50 percent probability or greater) that the aforesaid disorder was caused by the service-connected diabetes mellitus? 

(xix)  If the Veteran has a pseudoexfoliation-related disorder, is it at least as likely as not (50 percent probability or greater) that the aforesaid disorder aggravated (permanently worsened beyond the normal progress of the disorder) by the service-connected diabetes mellitus?

(xx)  Does the Veteran have any other eye disorder, excepting those which only affect the Veteran's central visual acuity?  

(xxi)  If the Veteran has any other eye disorder, what in your opinion is the most likely cause of that disorder?

(xxii)  If the Veteran has any other eye disorder, is the disorder related to an incident of the Veteran's military service, including exposure to herbicides?

(xxiii)  If the Veteran has any other eye disorder, is it at least as likely as not (50 percent probability or greater) that the aforesaid disorder was caused by the service-connected diabetes mellitus? 

(xxiv)  If the Veteran has any other eye disorder, is it at least as likely as not (50 percent probability or greater) that the aforesaid disorder aggravated (permanently worsened beyond the normal progress of the disorder) by the service-connected diabetes mellitus?

If the VA examiner finds that an eye disorder found during this examination was aggravated by the Veteran's diabetes mellitus, he/she should quantify the degree of aggravation, if possible. 

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

The reasons should be given for any opinion provided.  If an opinion cannot be provided without resort to pure speculation, the VA examiner should explain why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc).  The VA examiner should identify the relevant testing or other information needed to provide the requested opinion.  If development is required, the development should be conducted and the claims file returned to the VA examiner.

2.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claim for service connection for an eye disorder (other than pterygium/pinguecula).  In doing so, the AMC/RO should note that the Veteran is currently service-connected for pterygium/pinguecula, disorders rated solely by their effect on central visual acuity, and take action to avoid pyramiding.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claim is returned to the Board.

The Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



